DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 7/11/22 has been accepted and entered. Accordingly, claims 1-2, 4-6 and 12 are amended. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by applicant’s amendment. However, at least one argument remains relevant to the current rejection. 
With respect to the 112(f) interpretation of “control device determines parking spaces and controls automatic parking of the vehicle by selectively using data of the plurality of sensors and the plurality of cameras” and “the control device classifies the obstacle as a person, another vehicle, a pillar, a wall, or other unclassified obstacles and compensates for the control of the automatic parking according to a scenario based on a classification result” as recited in claim 1, applicant argues a PHOSITA would know that a control device is a known structure, such as a microcontroller or a processor (Amend. 6). Applicant further argues that the structure for the control device is inherent (Amend. 7). However, based on case law the structure for a “control device”, which is undefined in the specification other than a black box element in FIG. 2 (30, 31 “control unit”). In addition, “device” is explicitly recited in the MPEP as a nonce term that does not connote structure.  See MPEP 2181 (“device for”). 
In Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 792 F.3d at 1349, the issue was whether a "distributed learning control module" limitation in claims directed to a distributed learning system should be interpreted as a means-plus-function limitation. See Williamson, 792 F.3d at 1347. The Federal Circuit concluded that ‘‘the ‘distributed learning control module’ limitation fails to recite sufficiently definite structure and that the presumption against means-plus function claiming is rebutted." Id. at 1351. In support, the Federal Circuit determined that "the word ‘module’ does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used." Id. at 1350–51.
In order to determine if a term has specific structural meaning for performing the claimed function “examiners may check whether: [1] the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; [2] general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and/or [3] the prior art provides evidence that the term is an art-recognized structure to perform the claimed function. Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009) (precedential); MPEP 2181, section I. Similar to Williamson, which required a “control module”, the specification fails to provide a structure for “control device”. Control device is merely a generic description for software or hardware that performs the recited functions that are likewise recited solely in terms of their function. See Williamson, 792 F.3d at 1350 (discussing similar nonce words, and interpreting the term "distributed learning control module" under § 112, sixth paragraph because it did not recite sufficiently definite structure); Fiber, LLC v. Ciena Corp., -- F. App'x --, 2019 WL 6216149, at *4 (Fed. Cir. 2019) (unpublished) (construing the term "control" as a means-plus-function limitation) . . . [t]he clear import of these authorities is that the term "control" adds no structural significance as a modifier or descriptor of a recited term to avoid means-plus-function treatment under § 112, sixth paragraph). 
Therefore, terms like "control device" and "control means"--or even the term "control" itself as in the Ciena case cited above--must be interpreted under § 112, sixth paragraph.  The recited control device is analogous to the claimed processors that expanded panels of PTAB held were non-structural generic placeholders that required means-plus-function treatment in three instructive informative opinions regarding functional claiming. See Ex parte Lakkala, No. 2011-001526 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Erol, No. 2011-001143 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Smith, No. 2012-007631 (PTAB Mar. 14, 2013) (expanded panel) (informative)). 
In view of the lack of guidance in the specification, under a broadest reasonable interpretation, a control device can also be a software process such that the term “control device” does not connote any particular structure.For example, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. See MPEP 2181, II B. 
In addition, although inputs to and outputs from the black box control device are discussed, no algorithm disclosing how the inputs translate to outputs is provided such that the term “control device” does connote structure or a specific algorithm for carrying out the functional language. See MPEP 2181, II B (“in Advanced Ground Information Systems, Inc. v. Life360, Inc., 830 F.3d 1341 (Fed. Cir. 2016), the Federal Circuit determined that the term "symbol generator" is a computer-implemented means-plus- function limitation and that "[t]he specifications of the patents-in-suit do not disclose an operative algorithm for the claim elements reciting ‘symbol generator." Id. at 1348-49. The Federal Circuit upheld the district court’s determination that the term "symbol generator" is indefinite, observing that "although the district court recognized that the specification describes, in general terms, that symbols are generated based on the latitude and longitude of the participants, it nonetheless determined that the specification fails to disclose an algorithm or description as to how those symbols are actually generated." Id. at 1349 (internal quotation marks and alterations omitted); EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012) (“It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.”); MPEP 2181 II B (“the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338”).
For further analysis on a “controller” determined to be a § 112, sixth paragraph means-plus-function limitation, see the excerpt below from  Ex parte STEVEN FIRRA Appeal 2020-000542, 2020, Ex Parte 2020 Pat. App. LEXIS 4685, *4-9, 2020:
As noted above, the Examiner interprets the controller limitations as means-plus-function limitations under § 112, sixth paragraph because the term "controller" is said to be a "generic placeholder" that is not modified structurally, where this "generic placeholder" performs certain recited functions . . . [w]e see no error in this means-plus-function interpretation. Apart from reciting that the first and second controllers each have respective sets of controls for controlling respective display and aircraft systems, the claim recites no particular structure to perform the recited functions. Although omitting the term "means" in a claim element creates a rebuttable presumption that § 112, sixth paragraph does not apply, such an omission does not automatically prevent that element from being construed as a means-plus-function element. See Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc). In such a case, § 112, sixth paragraph will apply if the claim term fails to recite sufficiently definite structure, or else recites function without reciting sufficient structure for performing that function. See id. at 1349. That is the case here. First, we agree with the Examiner that the term "controller" is merely a generic description for software or hardware that performs the recited functions, despite the controllers comprising respective sets of controls--controls that are likewise recited solely in terms of their function. That is, the term "controller" and "controls" are merely nonce words or "non-structural generic placeholders" that are equivalent to the term "means" because they fail to connote sufficiently definite structure and, in the context of claim 1, invoke § 112, sixth paragraph. Cf. id. at 1350 (discussing similar nonce words, and interpreting the term "distributed learning control module" under § 112, sixth paragraph because it did not recite sufficiently definite structure); Aristocrat Techs. Australia Pty Ltd. v. Multimedia Games, Inc., 266 F. App'x 942, 945-46 (Fed. Cir. 2008) (unpublished) (construing "control means" as a means-plus-function limitation); Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1363-64 (Fed. Cir. 2012) ("The recitation of 'control device' provides no more structure than the term 'control means' itself, rather it merely replaces the word 'means' with the generic term 'device.'"); Fiber, LLC v. Ciena Corp., -- F. App'x --, 2019 WL 6216149, at *4 (Fed. Cir. 2019) (unpublished) (construing the term "control" as a means-plus-function limitation) . . . [t]he clear import of these authorities is that the term "control" adds no structural significance [*7]  as a modifier or descriptor of a recited term to avoid means-plus-function treatment under § 112, sixth paragraph. Therefore, terms like "control device" and "control means"--or even the term "control" itself as in the Ciena case cited above--must be interpreted under § 112, sixth paragraph. On this record, we see no reason to treat the terms "controller" and "controls" in claim 1 any differently. To the extent that Appellant contends that these terms are inherently structural to avoid means-plus-function treatment under § 112, sixth paragraph ( see Appeal Br. 7-9; Reply Br. 4-5), there is no persuasive evidence on this record to substantiate such a contention. In this sense, the recited controllers and controls are analogous to the claimed processors that expanded panels of this Board held were non-structural generic placeholders that required means-plus-function treatment in three instructive informative opinions regarding functional claiming. See Ex parte Lakkala, No. 2011-001526 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Erol, No. 2011-001143 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Smith, No. 2012-007631 (PTAB Mar. 14, 2013) (expanded panel) (informative)). Accord Ans. 6-7 (referring to the lack of structural description in connection with the "controller/processor"). We reach this conclusion despite the fact that the recited controllers each have a respective set of controls. Like the recited "controllers," the recited "controls" are merely nonce words or "non-structural generic placeholders" that are equivalent to the term "means" because they fail to connote sufficiently definite structure. Nor do the controllers' and controls' respective modifying terms, namely "first" and "second," add sufficient structure to the recited elements to preclude § 112, sixth paragraph construction, for they merely distinguish one set of elements from the other. Appellant's contention, then, that the recited controllers are not means-plus-function limitations, but rather refer specifically to modified conventional standby displays and configurable controllers that existed in the art at the time of the invention (Appeal Br. 7-8), is unavailing. Not only is the term "controller" a nonce word as explained above, our emphasis on Appellant's term "modified" underscores that even assuming, without deciding, that the recited controllers refer to conventional standby displays and configurable controllers as Appellant contends, they are nonetheless modified and, therefore, differ from those ostensibly conventional elements. This acknowledged modification, then, undercuts Appellant's contention that the term "controller" is structurally equivalent to known controllers in the art to presumably impart the requisite structure to the term to avoid means-plus-function treatment under § 112, sixth paragraph. 

In addition, the term “control device” is not defined in the specification and no dictionary definition of “control device” could be found. However, the dictionary definition of “control”1 is “to exercise restraint or direction over” and the dictionary definition of device2 is “a thing made for a particular purpose; an invention or contrivance, especially a mechanical or electrical one”. Accordingly, the term does not connote a particular known structure and no structure is necessarily present in the term. Accordingly, Applicants arguments are unpersuasive. 
Applicant presents a unified argument with respect to independent claims 1 and 12 (Amend. 10 “claim 12 is allowable over the cited prior art for at least reasons similar to those discussed above with respect to claim 1”). 
With respect to the 103 rejection of claim 1, Applicant argues the combined teachings of Kim and Noh fail to disclose the amended claim limitations (Amend. 8- 10). Specifically, Applicant asserts “Kim is silent in that "after one of the parking spaces is selected by a driver” carrying out the amended claim limitations. However, the newly formulated rejection cites Noh for this feature. With respect to Noh, Applicant argues “Noh is silent in that "the control of the automatic parking is compensated differently according to a type of the classified obstacle" (Amend. 10). The newly formulated rejection provides specific teachings that Noh does classify obstacle types as stationary and moving, and further classifies obstacles types based on movement characteristics which are further used to compensate automatic parking differently. In addition, the specification indicates object classification type may be based on whether or not the object moves (Spec. ¶82 “The control unit 31 may determine the type of the obstacle by identifying the shape of the obstacle and whether the obstacle moves” such a type of obstacle can include a moving or nonmoving obstacle”). Accordingly, Applicants arguments are unpersuasive as to this point. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least claim 1 includes: 
(1) “control device . . . detects an obstacle through detection data of the plurality of sensors and image data of the plurality of cameras and compensates for the control of the automatic parking based on the detected obstacle.”
At least claim 12 includes:
(2) “displaying, on a display unit, parking spaces in a top view image”
Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of limitations (1)-(2) recited above use the generic placeholder “unit” or “device” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “unit” and “device” in (1)-(2) above pass prong A. 
(B) each of the phrases following the underlined portion in items (1)-(4) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to (1)-(2) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Specifically, the corresponding structure for (1)-(2), respectively, includes:
(1) 30, FIG. 3 is the “control device”, however no structure is recited in the specification for carrying out the associated functional limitations recited in the claims. For example, the specification does not indicate the control device could be hardware, software, processor, circuitry, or other structure. 
(2) 32, FIG. 2 labeled “display unit”. Spec. ¶ 61 indicates it could be a touchscreen. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of claims 1-9, 11-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn as a result of the amendment related to “during parking”. 
Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 recite the limitation “the detection data of ultrasonic sensors”. There is insufficient antecedent basis for this limitation in the claim since ultrasonic sensors or detection data of ultrasonic sensors are not previously recited. 


Claims 1-9, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-9, 11 and 18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claims 1-9, 11 and 18 explicitly recite or recite via dependency (1) “control device” along with various functional limitations and the specification fails to disclose any corresponding structure in the specification for carrying out said functional limitations. For example, the specification does not indicate the control device could be hardware, software, processor, circuitry, or other structure. Both independent claims 1 and 12 include newly amended functional language associated with the 
Moreover, the understanding of one of ordinary skill in the art does not relieve the Applicant from the duty for the specification to disclose a sufficiently definite structure for a corresponding claim term.  See MPEP 2181, IA (“For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure”). 
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2163.03, section VI. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Patent Application Publication No. 2018/0345955 to Kim et al. (Kim) in view of U.S. Patent Application Publication No. 20190118801 to Noh et al. (Noh). 
	With respect to claim 1, Kim discloses an automatic parking control apparatus for automatically parking a vehicle, the automatic parking control apparatus (170, FIG. 7 controller; ¶290 “If entering the autonomous parking mode, the controller 170 may control the vehicle drive apparatus 600 so that the vehicle 100 move along the diagonal parking path”) comprising:  
5a plurality of sensors and a plurality of cameras provided outside or inside the vehicle (¶ 167 “detection processor 370 may generate object information based on at least one of the following: an image acquired using the camera 310, a reflected electromagnetic wave received using the RADAR 320, a reflected laser beam received using the LIDAR 330, a reflected ultrasonic wave received using the ultrasonic sensor 340, and a reflected infrared light received using the infrared sensor 350”; 310, 340, FIG. 7); and 
a control device provided inside the vehicle to control automatic parking (170, FIG. 7 controller), 
wherein a user selects one of the parking spaces 
(FIG. 16 “please select one space”; “parking space no. 3 is selected”; ¶ 301 “controller 170 may output a menu for selecting one of the plurality of parking available spaces. If a user input for selecting one of the plurality of parking available spaces is received through an input unit”) 
wherein the control device determines parking spaces and 
(FIG. 8, s100 “detect available parking space”; ¶272 “parking lines are detected from an image captured by the camera 310 and a space defined by the parking lines is found empty, the controller 170 may determine the space to be a parking available space” ¶46 “in determining whether an area is a parking space, a vehicle may be configured to determine whether the area is a perpendicular parking space or a parallel parking space using various sensors and cameras”; ¶ 19 “determination that a plurality of parking spaces available”)
controls automatic parking of the vehicle by selectively using data of the plurality of sensors and the plurality of cameras. 
(¶65 “driver assistant apparatus is a device that assists a driver based on information acquired from various sensors”; ¶269 “object detection apparatus 300 may detect an object located outside the vehicle 100. The object may include, for example, a physical object, the ground or road, a line painted or marked on the ground or road, or a geographical feature. The object detection apparatus 300 may include at least one of a camera 310, a radar, a lidar, an ultrasonic sensor, or an infrared sensor, as examples”; ¶272 “parking lines are detected from an image captured by the camera 310 and a space defined by the parking lines is found empty, the controller 170 may determine the space to be a parking available space. In addition, when it is found, based on location and distance information provided by various sensors, that there is an empty space between other vehicles into which the vehicle 100 is able to move for parking, the controller 170 may determine that a parking available space exist”; ¶284 “When it is determined that a different vehicle is parked beside a parking available space and that there is an area which is not sensed by the side sensor but sensed by the diagonal sensor due to the presence of the different vehicle, the controller 170 may determine that the parking available space is a diagonal parking space”; ¶334 “Based on the object information, the controller 170 may determine the overall length direction 14 of the different vehicle parked beside the parking available space. In this case, the object information may be image information acquired through the camera 310, or information on a location, a size, and a shape of an object sensed by another sensor”; ¶348 “determine a type of parking space based on space information detected by the side sensor and the diagonal sensor”; ¶354 “the vehicle 101 is parked in a perpendicular or parallel direction, there is no area 102 which is not sensed by the side sensor but sensed by the diagonal sensor. If it is determined that there is no area 102 which is not sensed by the side sensor but sensed by the diagonal sensor, the controller 170 may determine that the vehicle 101 is parked in a perpendicular or parallel direction”; ¶46 “in determining whether an area is a parking space, a vehicle may be configured to determine whether the area is a perpendicular parking space or a parallel parking space using various sensors and cameras. However, such vehicles may not be able to determine whether an area is a diagonal parking space”) (camera locations ¶¶ 143-148);
wherein the control device classifies the obstacle as a person, another vehicle, a pillar, a wall, or other unclassified obstacles and compensates for the control of the automatic parking according to a scenario based on a classification result, and wherein the control of the automatic parking is compensated differently according to a type of the classified obstacle.  
(classification: ¶¶ 140-141 object may be a structure type such as “streetlight, roadside tree, a building, a traffic light, a bridge, a curb, a guardrail, etc. . . . the object may be classified as a movable object or a stationary object . . . vehicle and/or pedestrian . . . traffic signal, a road , a structure, or a line or marking on a road”; 75 “controller may determine . . . type . . . of an object”; 162 “detect and track an object . . . determine an objects type” 168-169 “object information . . . type, a location, a size, a shape . .. a speed . . . probability that the vehicle collides with an object, a location of any pedestrian or bicycle in the vicinity of the vehicle”; 72 “object information may be . . obstacle, nearby vehicle, pedestrian, traffic light, road structure, etc.”; )
(compensated control based on a classification result: ¶¶ 235 “operation system 700 may perform autonomous driving of the vehicle 100 . . . include . . . parking system 750” 242 “driving system 710 may perform driving of the vehicle by providing a control signal to the vehicle drive apparatus 600 based on object information received from the object detection apparatus 300” wherein the object information includes the above cited information including object classification; 248-250 “parking system 750 may perform an operation of parking the vehicle 100 in a parking space by providing a control signal to the vehicle drive apparatus 600 based on object information received from the objection detection apparatus 300”; 306 “based on the object information, the controller 170 may determine a parking path 20b for the vehicle 100 to enter the selected parking available space 10b”; 359 “controller 170 may determine . . . a space having the least probability of collision with an object”; 364 “when one of the parking space is selected, the controller 170 may determine, based on object information, whether there is a plurality of parking paths for the vehicle 100 to enter the selected parking space”; 390-391 “based on object information . . . may determine that the vehicle 100 needs to perform a reverse parking maneuver . . . based on object information . . . forward parking maneuver . . . without reversing” (i.e., different compensation according to type of classified obstacle); 
However, Kim fails to explicitly disclose the control of automatic parking disclosed above occurs after a parking space is selected by a driver such that object detection occur and control according to object classification type occurs after driver parking space selection, although Kim at least suggests such an order of operations (i.e., ¶¶ 364 and 390-391). 
However, detecting objects using sensors and cameras and compensating for automatic parking during the control of the automatic parking (i.e., including after a parking space is selected) was well known in the art at the time of effective filing. For example, Noh, from the same field of endeavor, discloses 
a control device, during the control of the automatic parking of the vehicle, detecting an obstacle through detection data of the plurality of sensors and image data of the plurality of cameras, 
classifies obstacles according to type and 
compensates for the control of the automatic parking based on the detected obstacle wherein the control is compensated differently according to the type of classified obstacle  
(¶¶ 6-7 “automatic parking technology, a parking path may be configured by considering the surrounding environment sensed at the start of parking, and after configuration of the path, parking is performed along the configured path . . . a vehicle that can be controlled to perform an automatic parking based on changes in surrounding environments”; ¶ 10 “at least one processor is configured to determine a first parking path for parking the vehicle, determine characteristics of movement corresponding to the movement of the object in the environment around the vehicle, determine an expected movement path of the object based on the characteristics of movement, determine whether the vehicle in the first parking path is anticipated to interfere with the object in the expected movement path, and based on a determination that the vehicle in the first parking path is anticipated to interfere with the object in the expected movement path, determine a second parking path configured to avoid interference with the object or control operation of the vehicle to avoid interference with the object”)
(¶ 106 “The object detection device 300 is used to detect an object outside the vehicle 100. The object detection device 300 may generate object information based on sensing data”)
(¶221 “learning of the ambient environment may include storing and analyzing information about an ambient environment of the vehicle 100 during . . . parking. Particularly, the processor of the operation system 700 may store and analyze the information about the ambient environment of the vehicle based on information detected through the object detection device 300 during parking of the vehicle 100, for example, information about a location, size, and a fixed (or mobile) obstacle of a parking space.”)
(¶ 244 “The vehicle parking system 750 may perform an operation of parking the vehicle 100 in a parking space, by providing a control signal to the vehicle drive device 600 in response to reception of object information from the object detection device 30”)
(¶ 252 “while automatic parking is performed, surrounding environments and parking conditions could be changed in real time. Thus, it is necessary to precisely control the automatic parking so as to actively cope with changing environments and conditions”)
(¶ 261 “for the automatic parking, sensing of the surrounding environment can be continuously performed while the control method according to the present disclosure is performed. For the same reason, the vehicle state information can be continuously obtained until the automatic parking is terminated”)
(¶¶ 267 – 286 “available parking space can be detected and then designated as the target parking space . . . S10 . . . s20 . . . As the vehicle 100 may move along a path to the parking space, the parking conditions can include a parking path . . . the first path P1 may be configured from the start of automatic parking to the point before the turning portion T . . . to safely perform the intended parking, the driving along the configured path should be controlled or adjusted appropriately in the configuration step S21 . . . when the vehicle 100 senses that there is an object on the configured path while moving along the configured path, the safe driving cannot be guaranteed due to a collision probability between the vehicle 100 and object. As described above, when the automatic parking is started, the parking path is configured at least based on the environment included in a sensor sensing range through the sensing step S10. Thus, the detected object may be an object newly appearing on the configured path or in a nearby space. That is, for safe and efficient parking, the vehicle 100 needs to be controlled by considering a moving object, that is, by coping with changes in the environment. Specifically, when a moving object is detected, the vehicle 100 can first sense movement characteristics of the moving object to control the automatic parking efficiently and safely [S30] . . . For example, using its sensor (e.g., object detection device 300), the vehicle 100 can sense whether the object is located at the front, back, or side of the vehicle 100. Next, the vehicle 100 can sense a movement direction of the object [S32] . . . determine whether the object will be located on the configured path of the vehicle 100. Thus, the vehicle 100 can also sense the movement speed of the object S33. Since the movement characteristics of the object are essentially required for automatic parking control where the moving object is considered, the movement characteristics can be continuously obtained from the start of the automatic parking (e.g., when the vehicle 100 arrives in the vicinity of the parking space) to the end of the automatic parking (e.g., when the vehicle 100 is parked in the parking space) through the sensing step S30 . . . when it is determined that the detected object interferes with the vehicle 100, the vehicle 100 can adjust the configured parking conditions to avoid the object [S70]. In detail, either the parking path or driving conditions (e.g., speed, steering, etc.) can be adjusted, and if necessary, both the parking path and driving conditions can be adjusted. In addition, since if the vehicle 100 turns around, the vehicle 100 can be easily aligned with the parking space, the adjusted parking path may include at least one time of turning around. Thereafter, the vehicle 100 can perform the automatic parking according to the adjusted parking conditions [S80]. That is, the vehicle 100 can be parked according to the adjusted parking path and/or driving conditions without user's manipulation”; FIG. 8).
Accordingly, like Kim (¶ 141), Noh also teaches obstacle classification type according to a movable object (i.e., pedestrian or vehicle) or a stationary object (i.e., traffic signal, structure)(¶ 119 “the object may be classified as a movable object or a stationary object. For example, the movable object may include a nearby vehicle and a pedestrian. For example, the stationary object may include a traffic signal, a road, and a structure”). See also (Noh ¶¶ 145 “classify an object”) wherein vehicle control compensation varies depending on the movement characteristics of a given type of object (¶¶ 287 “parking control . . . movement characteristics of different types of moving objects and automatic parking control therefor”; 244 “vehicle parking system 750 may perform an operation of parking the vehicle 100 in a parking space, by providing a control signal to the vehicle drive device 600 in response to reception of object information from the object detection device 300” wherein object information includes object classification type as moving, nonmoving and movement characteristics including speed; 252, 255 “although the present disclosure describes the control method is performed by vehicle 100, the control method may be performed by the automatic parking device . . . basic operations of the object detection device 300 can be equally applied to the relevant of the control method where the object detection device can be applied”; 273 “it may be sensed that an obstacle or object . . . another vehicle is located nearby the parking space, a path capable of not only avoiding a collision with the vehicle but also minimizing a distance to the parking space can be set as the optimal path” wherein classification of the object as stationary, moving and moving characteristics determines the optimal path compensation;  279 “senses that there is an object on the configured path while moving along the configured path, the safe driving cannot be guaranteed due to a collision probability between the vehicle 100 and object . . . the detected object may be an object newly appearing on the configured path or in a nearby space. That is, for safe and efficient parking, the vehicle 100 needs to be controlled by considering a moving object, that is, by coping with changes in the environment. Specifically, when a moving object is detected, the vehicle 100 can first sense movement characteristics of the moving object to control the automatic parking efficiently and safely”; 280-281 “speed of the object is also important to determine whether the object will be located on the configured path of the vehicle 100 . . . sense the movement speed . . . movement characteristics of the object are essentially required for automatic parking control where the moving object is considered, the movement characteristics can be continuously obtained from the start of the automatic parking (e.g., when the vehicle 100 arrives in the vicinity of the parking space) to the end of the automatic parking (e.g., when the vehicle 100 is parked in the parking space) through the sensing step S30 . . . expected movement path . . . accurately determine risk of the moving object . . . steering rate and heading angle of the object”; 285 “vehicle 100 can adjust the configured parking conditions to avoid the object [S70]. In detail, either the parking path or driving conditions (e.g., speed, steering, etc.) can be adjusted, and if necessary, both the parking path and driving conditions can be adjusted”; 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to, during the control of the automatic parking of the vehicle, to detect an obstacle through detection data of the plurality of sensors and image data of the plurality of cameras, determine a classification type of object (i.e., moving or stationary, type of movement characteristics) and compensate for the control of the automatic parking based on the classification type, as taught by Noh, in the system of Kim in order to anticipate changes in a surrounding environment during automatic parking and use the changes to improve safety and efficiency of parking (Noh, ¶ 7). 

With respect to claim 2, Kim in view of Noh disclose the plurality of sensors further include ultrasonic sensors, and the control device calculates parking spaces and distances using data of the ultrasonic sensors.  
(Kim, ¶¶ 157-158 “the ultrasonic sensor 340 may include an ultrasonic wave transmission unit and an ultrasonic wave reception unit. The ultrasonic sensor 340 may detect an object based on an ultrasonic wave, and may detect a location of the detected object, the distance to the detected object, and the speed relative to the detected object. The ultrasonic sensor 340 may be located at an appropriate position outside the vehicle 100 to detect an object located in front of the vehicle 100, an object located to the rear of the vehicle 100, and an object located to the side of the vehicle 100.”)
(Kim, ¶272 “when it is found, based on location and distance information provided by various sensors, that there is an empty space between other vehicles into which the vehicle 100 is able to move for parking, the controller 170 may determine that a parking available space exists.”).
(Noh, Fig. 7, 340 ultrasonic sensor; ¶120 object detection device . . . ultrasonic sensor; ¶¶ 140-141, ¶152-156)

With respect to claim 4, Kim in view of Noh disclose the control device determines parking spaces using detection data of ultrasonic sensors included in the plurality of sensors.  
(Kim, ¶¶268-272 “parking assistant system according to an implementation may include the object detection apparatus 300 and the controller 170 . . . object may include, for example, a physical object, the ground or road, a line painted or marked on the ground or road, or a geographical feature. The object detection apparatus 300 may include at least one of a camera 310, a radar, a lidar, an ultrasonic sensor . . . object information may be location and distance information acquired using at least one of the radar, the lidar, the ultrasonic sensor . . . Based on the object information provided from the object detection apparatus 300, the controller 170 may determine whether a parking available space exists . . . based on location and distance information provided by various sensors, that there is an empty space between other vehicles into which the vehicle 100 is able to move for parking, the controller 170 may determine that a parking available space exists.”)
(Kim, FIG. 12)
(Noh, Fig. 7, 340 ultrasonic sensor; ¶120 object detection device . . . ultrasonic sensor; ¶¶ 140-141, ¶152-156)

With respect to claim 5, Kim in view of Noh disclose the control device calculates distances to parking spaces using the detection data of ultrasonic sensors included in the plurality of sensors. 
(Kim, ¶¶268-272 “parking assistant system according to an implementation may include the object detection apparatus 300 and the controller 170 . . . object may include, for example, a physical object, the ground or road, a line painted or marked on the ground or road, or a geographical feature. The object detection apparatus 300 may include at least one of a camera 310, a radar, a lidar, an ultrasonic sensor . . . object information may be location and distance information acquired using . . . the ultrasonic sensor . . . Based on the object information provided from the object detection apparatus 300, the controller 170 may determine whether a parking available space exists . . . based on location and distance information provided by various sensors, that there is an empty space between other vehicles into which the vehicle 100 is able to move for parking, the controller 170 may determine that a parking available space exists.”)
(Kim, ¶306 “Based on a location of the parking available space and a location of the vehicle 100, the controller 170 may select a parking available space 10b which the vehicle 100 can enter by travelling the shortest distance. Based on the object information, the controller 170 may determine a parking path 20b for the vehicle 100 to enter the selected parking available space 10b.”; ¶¶ 157-158). 
(Kim, FIG. 12)
(Noh, Fig. 7, 340 ultrasonic sensor; ¶120 object detection device . . . ultrasonic sensor; ¶¶ 140-141, ¶152-156)

With respect to claim 6, Kim in view of Noh disclose the control device determines a parking scenario according to forms of parking spaces captured by the plurality of cameras 
(Kim, s100 detect parking space; s200 determine parking scenario is parallel, diagonal or perpendicular, s300 if diagonal scenario determined generate diagonal parking path, FIG. 8)
(Kim, ¶46 “a vehicle may be configured to determine whether the area is a perpendicular parking space or a parallel parking space using various sensors and cameras”; ¶51 “by determining whether a parking space is a diagonal parking space and then determining a parking path to park in the diagonal parking space, the parking assistance system may perform autonomous parking not just in a perpendicular parking space and a parallel parking space, but also in a diagonal parking space”; ¶¶ 275-279 “controller 170 may detect a parking available space based on object information in S100 . . . The direction in which the diagonal parking space is tilted and the driving direction of the vehicle 100 are not parallel or perpendicular to each other, but form an acute or obtuse angle”; ¶¶ 292-293 “parking space may be a space defined by parking lines painted on the ground. The controller 170 may detect a parking line painted on the ground from an image captured by the camera 310, and determine a location of the parking space based on a location and a shape of the detected parking line. Types of a parking space may include a perpendicular parking space, a parallel parking space, and a diagonal parking space. The perpendicular parking space is a parking space which causes vehicles to be parked in a side direction. The parallel parking space is a parking space which causes vehicles to be parked in an overall length direction. The diagonal parking space is a parking space which causes vehicles to be parked at a specific angle and arranged in one direction.”) (¶318 “Based on an image captured by the camera 310, the controller 170 may detect a rectangle indicating a parking space. If a plurality of rectangles is detected, the controller 170 may detect a vertex of each of the plurality of rectangles. The controller 170 may connect vertexes each having the same position in the respective rectangles from among a plurality of detected vertexes”) 20

With respect to claim 7, Kim in view of Noh disclose wherein the control 10device detects parking lines from images captured by the plurality of cameras
(Kim, ¶¶ 292-293 “parking space may be a space defined by parking lines painted on the ground. The controller 170 may detect a parking line painted on the ground from an image captured by the camera 310, and determine a location of the parking space based on a location and a shape of the detected parking line”)
(Kim, ¶318 “Based on an image captured by the camera 310, the controller 170 may detect a rectangle indicating a parking space. If a plurality of rectangles is detected, the controller 170 may detect a vertex of each of the plurality of rectangles. The controller 170 may connect vertexes each having the same position in the respective rectangles from among a plurality of detected vertexes”)

With respect to claim 8, Kim in view of Noh disclose the control device includes a control unit and a display unit, and displays, on the display unit, a top view image that includes parking spaces and is obtained by processing images captured by the plurality of cameras.  
(Kim, ¶358 “controller 170 may display a menu screen on the display unit 251 to select one of the plurality of parking available spaces and one of the diagonal parking paths”; ¶361 “controller 170 may adjust the scale of an Around View Monitor (AVM) displayed on the display unit 251 while parking the vehicle 100”; ¶¶ 365-375; ¶399 “menu screen may be an AVM screen 1100 which shows a vehicle and a plurality of parking available spaces. In the menu screen, images respectively indicating the plurality of parking available spaces may be displayed. The images respectively indicating the plurality of parking available spaces may include different numbers, respectively. Accordingly, a user is able to select one of the plurality of parking available spaces”; top view image that includes parking spaces, FIG. 13A-13B, 16)
(Noh, FIG. 7 and corresponding description, i.e., display unit 251, camera 310; ¶ 122 around view monitoring and various cameras)

With respect to claim 9, Kim in view of Noh disclose the automatic parking control apparatus of claim 8, configured to automatically park the vehicle in one of the parking spaces that is selected from the top view image displayed on the display unit.  
(Kim, ¶358 “controller 170 may display a menu screen on the display unit 251 to select one of the plurality of parking available spaces and one of the diagonal parking paths”; ¶361 “controller 170 may adjust the scale of an Around View Monitor (AVM) displayed on the display unit 251 while parking the vehicle 100”; ¶¶ 365-375; ¶399 “menu screen may be an AVM screen 1100 which shows a vehicle and a plurality of parking available spaces. In the menu screen, images respectively indicating the plurality of parking available spaces may be displayed. The images respectively indicating the plurality of parking available spaces may include different numbers, respectively. Accordingly, a user is able to select one of the plurality of parking available spaces”; top view image that includes parking spaces, FIG. 13A-13B, 16).
(Noh, ¶ 265 “the specific parking space may be an instantaneously available parking position or space, and thus it can be directly selected by the user”; ¶ 83)

With respect to claim 11, Kim in view of Noh disclose the control device classifies the obstacle as a person, another vehicle, a pillar, a wall, or other unclassified obstacles and compensates for the control of the automatic parking according to a scenario based on a classification result
(Kim, ¶72 “object information may be information regarding the form, location, size, and/or color of an object sensed by the object detection apparatus 300. For example, the object information may be information regarding a lane, an obstacle, a nearby vehicle, a pedestrian, a traffic light, a road structure, content of a traffic sign plate, etc.”; ¶75 “Based on vehicle driving information, the controller 170 may determine: a type, location, and movement of an object in the vicinity of the vehicle 100; whether a line exists in the vicinity of the vehicle 100; whether a stopping area exists in the vicinity of the vehicle 100; a probability of collision between the vehicle 100 and an object; a distribution of pedestrians or bicycles in the vicinity of the vehicle 100; a type of a road in which the vehicle 100 is travelling; a state of a traffic light in the vicinity of the vehicle 100; and movement of the vehicle 100”; ¶141 “the object may be classified as a movable object or a stationary object. The movable object is an object which is capable of moving. For example, the movable object may include a nearby vehicle and/or a pedestrian. By contrast, the stationary object is an object which does not move”; ¶169 “object information may indicate the following: whether there is a lane in the vicinity of the vehicle 100; whether nearby vehicles are travelling at a time when the vehicle 100 is in a stop; whether there is a space available to park in the vicinity of the vehicle 100; a probability that the vehicle 100 collides with an object; a location of any pedestrian or bicycle in the vicinity of the vehicle 100; a type of the roadway on which the vehicle 100 is travelling; the current traffic signal indicated by a traffic light in the vicinity of the vehicle 100; and movement of the vehicle. The object information may be included in vehicle driving information.”)
(Kim, ¶271 “Based on the object information provided from the object detection apparatus 300, the controller 170 may determine whether a parking available space exists outside the vehicle 100. The parking available space is a space to which the vehicle 100 is allowed to move from the current location for parking. Based on the object information, the controller 170 may determine a location of the parking allowed space”; FIG. 12).
(Noh, ¶¶ 106-119 “the object may be classified as a movable object or a stationary object. For example, the movable object may include a nearby vehicle and a pedestrian. For example, the stationary object may include a traffic signal, a road, and a structure”)
(Noh, classifies at least as moving/ stationary ¶¶ 267 – 286 “available parking space can be detected and then designated as the target parking space . . . S10 . . . s20 . . . As the vehicle 100 may move along a path to the parking space, the parking conditions can include a parking path . . . the first path P1 may be configured from the start of automatic parking to the point before the turning portion T . . . to safely perform the intended parking, the driving along the configured path should be controlled or adjusted appropriately in the configuration step S21 . . . when the vehicle 100 senses that there is an object on the configured path while moving along the configured path, the safe driving cannot be guaranteed due to a collision probability between the vehicle 100 and object. As described above, when the automatic parking is started, the parking path is configured at least based on the environment included in a sensor sensing range through the sensing step S10. Thus, the detected object may be an object newly appearing on the configured path or in a nearby space. That is, for safe and efficient parking, the vehicle 100 needs to be controlled by considering a moving object, that is, by coping with changes in the environment. Specifically, when a moving object is detected, the vehicle 100 can first sense movement characteristics of the moving object to control the automatic parking efficiently and safely [S30] . . . For example, using its sensor (e.g., object detection device 300), the vehicle 100 can sense whether the object is located at the front, back, or side of the vehicle 100. Next, the vehicle 100 can sense a movement direction of the object [S32] . . . determine whether the object will be located on the configured path of the vehicle 100. Thus, the vehicle 100 can also sense the movement speed of the object S33. Since the movement characteristics of the object are essentially required for automatic parking control where the moving object is considered, the movement characteristics can be continuously obtained from the start of the automatic parking (e.g., when the vehicle 100 arrives in the vicinity of the parking space) to the end of the automatic parking (e.g., when the vehicle 100 is parked in the parking space) through the sensing step S30 . . . when it is determined that the detected object interferes with the vehicle 100, the vehicle 100 can adjust the configured parking conditions to avoid the object [S70]. In detail, either the parking path or driving conditions (e.g., speed, steering, etc.) can be adjusted, and if necessary, both the parking path and driving conditions can be adjusted. In addition, since if the vehicle 100 turns around, the vehicle 100 can be easily aligned with the parking space, the adjusted parking path may include at least one time of turning around. Thereafter, the vehicle 100 can perform the automatic parking according to the adjusted parking conditions [S80]. That is, the vehicle 100 can be parked according to the adjusted parking path and/or driving conditions without user's manipulation”; FIG. 8).

With respect to claim 12, Kim in view of Noh disclose an automatic parking control method for a vehicle, the method comprising:
displaying, on a display unit, parking spaces in a top view image; and
controlling automatic parking of the vehicle to one of the parking spaces selected by a driver,
(Kim, 170, FIG. 7 controller; ¶290 “If entering the autonomous parking mode, the controller 170 may control the vehicle drive apparatus 600 so that the vehicle 100 move along the diagonal parking path”)
(Kim, ¶358 “controller 170 may display a menu screen on the display unit 251 to select one of the plurality of parking available spaces and one of the diagonal parking paths”; ¶361 “controller 170 may adjust the scale of an Around View Monitor (AVM) displayed on the display unit 251 while parking the vehicle 100”; ¶¶ 365-375; ¶399 “menu screen may be an AVM screen 1100 which shows a vehicle and a plurality of parking available spaces. In the menu screen, images respectively indicating the plurality of parking available spaces may be displayed. The images respectively indicating the plurality of parking available spaces may include different numbers, respectively. Accordingly, a user is able to select one of the plurality of parking available spaces”; top view image that includes parking spaces, FIG. 13A-13B, 16) 
(Kim, FIG. 16 “please select one space”; “parking space no. 3 is selected”; ¶ 301 “controller 170 may output a menu for selecting one of the plurality of parking available spaces. If a user input for selecting one of the plurality of parking available spaces is received through an input unit”) 
wherein the controlling automatic parking includes 
control of the automatic parking to the one of the parking spaces after the one of the parking spaces is selected, 
(306 “based on the object information, the controller 170 may determine a parking path 20b for the vehicle 100 to enter the selected parking available space 10b”; 359 “controller 170 may determine . . . a space having the least probability of collision with an object”; 364 “when one of the parking space is selected, the controller 170 may determine, based on object information, whether there is a plurality of parking paths for the vehicle 100 to enter the selected parking space”)
detecting an obstacle using a camera and an ultrasonic sensor and compensating for the control of the automatic parking based on the detected obstacle, 
(¶65 “driver assistant apparatus is a device that assists a driver based on information acquired from various sensors”; ¶269 “object detection apparatus 300 may detect an object located outside the vehicle 100. The object may include, for example, a physical object, the ground or road, a line painted or marked on the ground or road, or a geographical feature. The object detection apparatus 300 may include at least one of a camera 310, a radar, a lidar, an ultrasonic sensor, or an infrared sensor, as examples”; ¶334 “Based on the object information, the controller 170 may determine the overall length direction 14 of the different vehicle parked beside the parking available space. In this case, the object information may be image information acquired through the camera 310, or information on a location, a size, and a shape of an object sensed by another sensor”)
wherein the obstacle is classified as a person, another vehicle, a pillar, a wall, or other unclassified obstacles and 
(classification: ¶¶ 140-141 object may be a structure type such as “streetlight, roadside tree, a building, a traffic light, a bridge, a curb, a guardrail, etc. . . . the object may be classified as a movable object or a stationary object . . . vehicle and/or pedestrian . . . traffic signal, a road , a structure, or a line or marking on a road”; 75 “controller may determine . . . type . . . of an object”; 162 “detect and track an object . . . determine an objects type” 168-169 “object information . . . type, a location, a size, a shape . .. a speed . . . probability that the vehicle collides with an object, a location of any pedestrian or bicycle in the vicinity of the vehicle”; 72 “object information may be . . obstacle, nearby vehicle, pedestrian, traffic light, road structure, etc.”; )
the control of the automatic parking is compensated for according to a scenario based on a classification result, wherein the control of the automatic parking is compensated differently according to a type of the classified obstacle.  
(compensated control based on a classification result: ¶¶ 235 “operation system 700 may perform autonomous driving of the vehicle 100 . . . include . . . parking system 750” 242 “driving system 710 may perform driving of the vehicle by providing a control signal to the vehicle drive apparatus 600 based on object information received from the object detection apparatus 300” wherein the object information includes the above cited information including object classification; 248-250 “parking system 750 may perform an operation of parking the vehicle 100 in a parking space by providing a control signal to the vehicle drive apparatus 600 based on object information received from the objection detection apparatus 300”; 306 “based on the object information, the controller 170 may determine a parking path 20b for the vehicle 100 to enter the selected parking available space 10b”; 359 “controller 170 may determine . . . a space having the least probability of collision with an object”; 364 “when one of the parking space is selected, the controller 170 may determine, based on object information, whether there is a plurality of parking paths for the vehicle 100 to enter the selected parking space”; 390-391 “based on object information . . . may determine that the vehicle 100 needs to perform a reverse parking maneuver . . . based on object information . . . forward parking maneuver . . . without reversing” (i.e., different compensation according to type of classified obstacle); 
However, Kim fails to explicitly disclose the control of automatic parking disclosed above occurs after a parking space is selected by a driver such that object detection occur and control according to object classification type occurs after driver parking space selection, although Kim at least suggests such an order of operations (i.e., ¶¶ 364 and 390-391). 
However, detecting objects using sensors and cameras and compensating for automatic parking during the control of the automatic parking (i.e., including after a parking space is selected) was well known in the art at the time of effective filing. For example, Noh, from the same field of endeavor, discloses 
a control device, during the control of the automatic parking of the vehicle, detecting an obstacle through detection data of the plurality of sensors and image data of the plurality of cameras,  classifies obstacles according to type and  compensates for the control of the automatic parking based on the detected obstacle wherein the control is compensated differently according to the type of classified obstacle  
(¶¶ 6-7 “automatic parking technology, a parking path may be configured by considering the surrounding environment sensed at the start of parking, and after configuration of the path, parking is performed along the configured path . . . a vehicle that can be controlled to perform an automatic parking based on changes in surrounding environments”; ¶ 10 “at least one processor is configured to determine a first parking path for parking the vehicle, determine characteristics of movement corresponding to the movement of the object in the environment around the vehicle, determine an expected movement path of the object based on the characteristics of movement, determine whether the vehicle in the first parking path is anticipated to interfere with the object in the expected movement path, and based on a determination that the vehicle in the first parking path is anticipated to interfere with the object in the expected movement path, determine a second parking path configured to avoid interference with the object or control operation of the vehicle to avoid interference with the object”)
(¶ 106 “The object detection device 300 is used to detect an object outside the vehicle 100. The object detection device 300 may generate object information based on sensing data”)
(¶221 “learning of the ambient environment may include storing and analyzing information about an ambient environment of the vehicle 100 during . . . parking. Particularly, the processor of the operation system 700 may store and analyze the information about the ambient environment of the vehicle based on information detected through the object detection device 300 during parking of the vehicle 100, for example, information about a location, size, and a fixed (or mobile) obstacle of a parking space.”)
(¶ 244 “The vehicle parking system 750 may perform an operation of parking the vehicle 100 in a parking space, by providing a control signal to the vehicle drive device 600 in response to reception of object information from the object detection device 30”)
(¶ 252 “while automatic parking is performed, surrounding environments and parking conditions could be changed in real time. Thus, it is necessary to precisely control the automatic parking so as to actively cope with changing environments and conditions”)
(¶ 261 “for the automatic parking, sensing of the surrounding environment can be continuously performed while the control method according to the present disclosure is performed. For the same reason, the vehicle state information can be continuously obtained until the automatic parking is terminated”)
(¶¶ 267 – 286 “available parking space can be detected and then designated as the target parking space . . . S10 . . . s20 . . . As the vehicle 100 may move along a path to the parking space, the parking conditions can include a parking path . . . the first path P1 may be configured from the start of automatic parking to the point before the turning portion T . . . to safely perform the intended parking, the driving along the configured path should be controlled or adjusted appropriately in the configuration step S21 . . . when the vehicle 100 senses that there is an object on the configured path while moving along the configured path, the safe driving cannot be guaranteed due to a collision probability between the vehicle 100 and object. As described above, when the automatic parking is started, the parking path is configured at least based on the environment included in a sensor sensing range through the sensing step S10. Thus, the detected object may be an object newly appearing on the configured path or in a nearby space. That is, for safe and efficient parking, the vehicle 100 needs to be controlled by considering a moving object, that is, by coping with changes in the environment. Specifically, when a moving object is detected, the vehicle 100 can first sense movement characteristics of the moving object to control the automatic parking efficiently and safely [S30] . . . For example, using its sensor (e.g., object detection device 300), the vehicle 100 can sense whether the object is located at the front, back, or side of the vehicle 100. Next, the vehicle 100 can sense a movement direction of the object [S32] . . . determine whether the object will be located on the configured path of the vehicle 100. Thus, the vehicle 100 can also sense the movement speed of the object S33. Since the movement characteristics of the object are essentially required for automatic parking control where the moving object is considered, the movement characteristics can be continuously obtained from the start of the automatic parking (e.g., when the vehicle 100 arrives in the vicinity of the parking space) to the end of the automatic parking (e.g., when the vehicle 100 is parked in the parking space) through the sensing step S30 . . . when it is determined that the detected object interferes with the vehicle 100, the vehicle 100 can adjust the configured parking conditions to avoid the object [S70]. In detail, either the parking path or driving conditions (e.g., speed, steering, etc.) can be adjusted, and if necessary, both the parking path and driving conditions can be adjusted. In addition, since if the vehicle 100 turns around, the vehicle 100 can be easily aligned with the parking space, the adjusted parking path may include at least one time of turning around. Thereafter, the vehicle 100 can perform the automatic parking according to the adjusted parking conditions [S80]. That is, the vehicle 100 can be parked according to the adjusted parking path and/or driving conditions without user's manipulation”; FIG. 8).
(Noh, Fig. 7, 340 ultrasonic sensor; ¶120 object detection device . . . ultrasonic sensor; ¶¶ 140-141, ¶152-156)
(Noh, FIG. 7 and corresponding description, i.e., display unit 251, camera 310; ¶ 122 around view monitoring and various cameras). 
Accordingly, like Kim (¶ 141), Noh also teaches obstacle classification type according to a movable object (i.e., pedestrian or vehicle) or a stationary object (i.e., traffic signal, structure)(¶ 119 “the object may be classified as a movable object or a stationary object. For example, the movable object may include a nearby vehicle and a pedestrian. For example, the stationary object may include a traffic signal, a road, and a structure”). See also (Noh ¶¶ 145 “classify an object”) wherein vehicle control compensation varies depending on the movement characteristics of a given type of object (¶¶ 287 “parking control . . . movement characteristics of different types of moving objects and automatic parking control therefor”; 244 “vehicle parking system 750 may perform an operation of parking the vehicle 100 in a parking space, by providing a control signal to the vehicle drive device 600 in response to reception of object information from the object detection device 300” wherein object information includes object classification type as moving, nonmoving and movement characteristics including speed; 252, 255 “although the present disclosure describes the control method is performed by vehicle 100, the control method may be performed by the automatic parking device . . . basic operations of the object detection device 300 can be equally applied to the relevant of the control method where the object detection device can be applied”; 273 “it may be sensed that an obstacle or object . . . another vehicle is located nearby the parking space, a path capable of not only avoiding a collision with the vehicle but also minimizing a distance to the parking space can be set as the optimal path” wherein classification of the object as stationary, moving and moving characteristics determines the optimal path compensation;  279 “senses that there is an object on the configured path while moving along the configured path, the safe driving cannot be guaranteed due to a collision probability between the vehicle 100 and object . . . the detected object may be an object newly appearing on the configured path or in a nearby space. That is, for safe and efficient parking, the vehicle 100 needs to be controlled by considering a moving object, that is, by coping with changes in the environment. Specifically, when a moving object is detected, the vehicle 100 can first sense movement characteristics of the moving object to control the automatic parking efficiently and safely”; 280-281 “speed of the object is also important to determine whether the object will be located on the configured path of the vehicle 100 . . . sense the movement speed . . . movement characteristics of the object are essentially required for automatic parking control where the moving object is considered, the movement characteristics can be continuously obtained from the start of the automatic parking (e.g., when the vehicle 100 arrives in the vicinity of the parking space) to the end of the automatic parking (e.g., when the vehicle 100 is parked in the parking space) through the sensing step S30 . . . expected movement path . . . accurately determine risk of the moving object . . . steering rate and heading angle of the object”; 285 “vehicle 100 can adjust the configured parking conditions to avoid the object [S70]. In detail, either the parking path or driving conditions (e.g., speed, steering, etc.) can be adjusted, and if necessary, both the parking path and driving conditions can be adjusted”; 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to, during the control of the automatic parking of the vehicle, to detect an obstacle through detection data of the plurality of sensors and image data of the plurality of cameras, determine a classification type of object (i.e., moving or stationary, type of movement characteristics) and compensate for the control of the automatic parking based on the classification type, as taught by Noh, in the system of Kim in order to anticipate changes in a surrounding environment during automatic parking and use the changes to improve safety and efficiency of parking (Noh, ¶ 7). 

With respect to claim 13, Kim in view of Noh disclose the parking space is determined through a plurality of ultrasonic sensors provided outside a vehicle.  
(Kim, ¶¶268-272 “parking assistant system according to an implementation may include the object detection apparatus 300 and the controller 170 . . . object may include, for example, a physical object, the ground or road, a line painted or marked on the ground or road, or a geographical feature. The object detection apparatus 300 may include at least one of a camera 310, a radar, a lidar, an ultrasonic sensor . . . object information may be location and distance information acquired using at least one of the radar, the lidar, the ultrasonic sensor . . . Based on the object information provided from the object detection apparatus 300, the controller 170 may determine whether a parking available space exists . . . based on location and distance information provided by various sensors, that there is an empty space between other vehicles into which the vehicle 100 is able to move for parking, the controller 170 may determine that a parking available space exists.”)
(Kim, FIG. 12)
(Noh, Fig. 7, 340 ultrasonic sensor; ¶120 object detection device . . . ultrasonic sensor; ¶¶ 140-141, ¶152-156)

With respect to claim 14, Kim in view of Noh disclose wherein the top view 15image is generated by processing, in a control unit, images captured by a plurality of cameras provided outside a vehicle.  
(Kim, ¶358 “controller 170 may display a menu screen on the display unit 251 to select one of the plurality of parking available spaces and one of the diagonal parking paths”; ¶361 “controller 170 may adjust the scale of an Around View Monitor (AVM) displayed on the display unit 251 while parking the vehicle 100”; ¶¶ 365-375; ¶399 “menu screen may be an AVM screen 1100 which shows a vehicle and a plurality of parking available spaces. In the menu screen, images respectively indicating the plurality of parking available spaces may be displayed. The images respectively indicating the plurality of parking available spaces may include different numbers, respectively. Accordingly, a user is able to select one of the plurality of parking available spaces”; top view image that includes parking spaces, FIG. 13A-13B, 16).
(¶ 145 “the camera 310 may be located at an appropriate position outside the vehicle 100 in order to acquire images of the outside of the vehicle 100. The camera 310 may provide an acquired image to the detection processor 370. The camera 310 may be a mono camera, a stereo camera 310a, an Around View Monitoring (AVM) camera 310b, or a 360-degree camera”)
(Noh, FIG. 7 and corresponding description, i.e., display unit 251, camera 310; ¶ 122 around view monitoring and various cameras)

With respect to claim 15, Kim in view of Noh disclose the automatic parking is controlled according to a scenario that matches the form of the selected parking space captured by a camera.
(Kim, s100 detect parking space; s200 determine parking scenario is parallel, diagonal or perpendicular, s300 if diagonal scenario determined generate diagonal parking path, FIG. 8)
(¶46 “a vehicle may be configured to determine whether the area is a perpendicular parking space or a parallel parking space using various sensors and cameras”; ¶51 “by determining whether a parking space is a diagonal parking space and then determining a parking path to park in the diagonal parking space, the parking assistance system may perform autonomous parking not just in a perpendicular parking space and a parallel parking space, but also in a diagonal parking space”; ¶¶ 275-279 “controller 170 may detect a parking available space based on object information in S100 . . . The direction in which the diagonal parking space is tilted and the driving direction of the vehicle 100 are not parallel or perpendicular to each other, but form an acute or obtuse angle”; ¶¶ 292-293 “parking space may be a space defined by parking lines painted on the ground. The controller 170 may detect a parking line painted on the ground from an image captured by the camera 310, and determine a location of the parking space based on a location and a shape of the detected parking line. Types of a parking space may include a perpendicular parking space, a parallel parking space, and a diagonal parking space. The perpendicular parking space is a parking space which causes vehicles to be parked in a side direction. The parallel parking space is a parking space which causes vehicles to be parked in an overall length direction. The diagonal parking space is a parking space which causes vehicles to be parked at a specific angle and arranged in one direction.”) (¶318 “Based on an image captured by the camera 310, the controller 170 may detect a rectangle indicating a parking space. If a plurality of rectangles is detected, the controller 170 may detect a vertex of each of the plurality of rectangles. The controller 170 may connect vertexes each having the same position in the respective rectangles from among a plurality of detected vertexes”).

With respect to claim 17, Kim in view of Noh disclose the obstacle is classified as a person, another vehicle, a pillar, a wall, or other unclassified obstacles and the control of the automatic parking is compensated for according to a scenario based on a classification result.
(Kim, ¶72 “object information may be information regarding the form, location, size, and/or color of an object sensed by the object detection apparatus 300. For example, the object information may be information regarding a lane, an obstacle, a nearby vehicle, a pedestrian, a traffic light, a road structure, content of a traffic sign plate, etc.”; ¶75 “Based on vehicle driving information, the controller 170 may determine: a type, location, and movement of an object in the vicinity of the vehicle 100; whether a line exists in the vicinity of the vehicle 100; whether a stopping area exists in the vicinity of the vehicle 100; a probability of collision between the vehicle 100 and an object; a distribution of pedestrians or bicycles in the vicinity of the vehicle 100; a type of a road in which the vehicle 100 is travelling; a state of a traffic light in the vicinity of the vehicle 100; and movement of the vehicle 100”; ¶141 “the object may be classified as a movable object or a stationary object. The movable object is an object which is capable of moving. For example, the movable object may include a nearby vehicle and/or a pedestrian. By contrast, the stationary object is an object which does not move”; ¶169 “object information may indicate the following: whether there is a lane in the vicinity of the vehicle 100; whether nearby vehicles are travelling at a time when the vehicle 100 is in a stop; whether there is a space available to park in the vicinity of the vehicle 100; a probability that the vehicle 100 collides with an object; a location of any pedestrian or bicycle in the vicinity of the vehicle 100; a type of the roadway on which the vehicle 100 is travelling; the current traffic signal indicated by a traffic light in the vicinity of the vehicle 100; and movement of the vehicle. The object information may be included in vehicle driving information.”)
(Kim, ¶271 “Based on the object information provided from the object detection apparatus 300, the controller 170 may determine whether a parking available space exists outside the vehicle 100. The parking available space is a space to which the vehicle 100 is allowed to move from the current location for parking. Based on the object information, the controller 170 may determine a location of the parking allowed space”; FIG. 12)
(Noh, ¶¶ 106-119 “the object may be classified as a movable object or a stationary object. For example, the movable object may include a nearby vehicle and a pedestrian. For example, the stationary object may include a traffic signal, a road, and a structure”)
(Noh, classifies at least as moving/ stationary ¶¶ 267 – 286 “available parking space can be detected and then designated as the target parking space . . . S10 . . . s20 . . . As the vehicle 100 may move along a path to the parking space, the parking conditions can include a parking path . . . the first path P1 may be configured from the start of automatic parking to the point before the turning portion T . . . to safely perform the intended parking, the driving along the configured path should be controlled or adjusted appropriately in the configuration step S21 . . . when the vehicle 100 senses that there is an object on the configured path while moving along the configured path, the safe driving cannot be guaranteed due to a collision probability between the vehicle 100 and object. As described above, when the automatic parking is started, the parking path is configured at least based on the environment included in a sensor sensing range through the sensing step S10. Thus, the detected object may be an object newly appearing on the configured path or in a nearby space. That is, for safe and efficient parking, the vehicle 100 needs to be controlled by considering a moving object, that is, by coping with changes in the environment. Specifically, when a moving object is detected, the vehicle 100 can first sense movement characteristics of the moving object to control the automatic parking efficiently and safely [S30] . . . For example, using its sensor (e.g., object detection device 300), the vehicle 100 can sense whether the object is located at the front, back, or side of the vehicle 100. Next, the vehicle 100 can sense a movement direction of the object [S32] . . . determine whether the object will be located on the configured path of the vehicle 100. Thus, the vehicle 100 can also sense the movement speed of the object S33. Since the movement characteristics of the object are essentially required for automatic parking control where the moving object is considered, the movement characteristics can be continuously obtained from the start of the automatic parking (e.g., when the vehicle 100 arrives in the vicinity of the parking space) to the end of the automatic parking (e.g., when the vehicle 100 is parked in the parking space) through the sensing step S30 . . . when it is determined that the detected object interferes with the vehicle 100, the vehicle 100 can adjust the configured parking conditions to avoid the object [S70]. In detail, either the parking path or driving conditions (e.g., speed, steering, etc.) can be adjusted, and if necessary, both the parking path and driving conditions can be adjusted. In addition, since if the vehicle 100 turns around, the vehicle 100 can be easily aligned with the parking space, the adjusted parking path may include at least one time of turning around. Thereafter, the vehicle 100 can perform the automatic parking according to the adjusted parking conditions [S80]. That is, the vehicle 100 can be parked according to the adjusted parking path and/or driving conditions without user's manipulation”; FIG. 8).

With respect to claim 18, Kim in view of Noh disclose the control device changes parking control of the vehicle during the automatic parking based on at least one of whether the detected obstacle moves or a moving speed thereof
(Noh, FIG. 8, s30-s80)
(Noh, ¶¶ 106-119 “the object may be classified as a movable object or a stationary object. For example, the movable object may include a nearby vehicle and a pedestrian. For example, the stationary object may include a traffic signal, a road, and a structure”)
(Noh, ¶¶ 6-7 “automatic parking technology, a parking path may be configured by considering the surrounding environment sensed at the start of parking, and after configuration of the path, parking is performed along the configured path . . . a vehicle that can be controlled to perform an automatic parking based on changes in surrounding environments”; ¶ 10 “at least one processor is configured to determine a first parking path for parking the vehicle, determine characteristics of movement corresponding to the movement of the object in the environment around the vehicle, determine an expected movement path of the object based on the characteristics of movement, determine whether the vehicle in the first parking path is anticipated to interfere with the object in the expected movement path, and based on a determination that the vehicle in the first parking path is anticipated to interfere with the object in the expected movement path, determine a second parking path configured to avoid interference with the object or control operation of the vehicle to avoid interference with the object”)
(Noh, ¶ 106 “The object detection device 300 is used to detect an object outside the vehicle 100. The object detection device 300 may generate object information based on sensing data”)
(Noh, ¶221 “learning of the ambient environment may include storing and analyzing information about an ambient environment of the vehicle 100 during . . . parking. Particularly, the processor of the operation system 700 may store and analyze the information about the ambient environment of the vehicle based on information detected through the object detection device 300 during parking of the vehicle 100, for example, information about a location, size, and a fixed (or mobile) obstacle of a parking space.”)
(Noh, ¶ 244 “The vehicle parking system 750 may perform an operation of parking the vehicle 100 in a parking space, by providing a control signal to the vehicle drive device 600 in response to reception of object information from the object detection device 30”)
(Noh, ¶ 252 “while automatic parking is performed, surrounding environments and parking conditions could be changed in real time. Thus, it is necessary to precisely control the automatic parking so as to actively cope with changing environments and conditions”)
(Noh, ¶ 261 “for the automatic parking, sensing of the surrounding environment can be continuously performed while the control method according to the present disclosure is performed. For the same reason, the vehicle state information can be continuously obtained until the automatic parking is terminated”)
(Noh, ¶¶ 267 – 286 “available parking space can be detected and then designated as the target parking space . . . S10 . . . s20 . . . As the vehicle 100 may move along a path to the parking space, the parking conditions can include a parking path . . . the first path P1 may be configured from the start of automatic parking to the point before the turning portion T . . . to safely perform the intended parking, the driving along the configured path should be controlled or adjusted appropriately in the configuration step S21 . . . when the vehicle 100 senses that there is an object on the configured path while moving along the configured path, the safe driving cannot be guaranteed due to a collision probability between the vehicle 100 and object. As described above, when the automatic parking is started, the parking path is configured at least based on the environment included in a sensor sensing range through the sensing step S10. Thus, the detected object may be an object newly appearing on the configured path or in a nearby space. That is, for safe and efficient parking, the vehicle 100 needs to be controlled by considering a moving object, that is, by coping with changes in the environment. Specifically, when a moving object is detected, the vehicle 100 can first sense movement characteristics of the moving object to control the automatic parking efficiently and safely [S30] . . . For example, using its sensor (e.g., object detection device 300), the vehicle 100 can sense whether the object is located at the front, back, or side of the vehicle 100. Next, the vehicle 100 can sense a movement direction of the object [S32] . . . determine whether the object will be located on the configured path of the vehicle 100. Thus, the vehicle 100 can also sense the movement speed of the object S33. Since the movement characteristics of the object are essentially required for automatic parking control where the moving object is considered, the movement characteristics can be continuously obtained from the start of the automatic parking (e.g., when the vehicle 100 arrives in the vicinity of the parking space) to the end of the automatic parking (e.g., when the vehicle 100 is parked in the parking space) through the sensing step S30 . . . when it is determined that the detected object interferes with the vehicle 100, the vehicle 100 can adjust the configured parking conditions to avoid the object [S70]. In detail, either the parking path or driving conditions (e.g., speed, steering, etc.) can be adjusted, and if necessary, both the parking path and driving conditions can be adjusted. In addition, since if the vehicle 100 turns around, the vehicle 100 can be easily aligned with the parking space, the adjusted parking path may include at least one time of turning around. Thereafter, the vehicle 100 can perform the automatic parking according to the adjusted parking conditions [S80]. That is, the vehicle 100 can be parked according to the adjusted parking path and/or driving conditions without user's manipulation”; FIG. 8).

With respect to claim 19, Kim in view of Noh disclose the compensating for the control of the automatic parking includes changing parking control of the vehicle during the automatic parking based on at least one of whether the detected obstacle moves or a moving speed thereof.
(Noh, FIG. 8, s30-s80)
(Noh, ¶¶ 106-119 “the object may be classified as a movable object or a stationary object. For example, the movable object may include a nearby vehicle and a pedestrian. For example, the stationary object may include a traffic signal, a road, and a structure”)
(Noh, ¶¶ 6-7 “automatic parking technology, a parking path may be configured by considering the surrounding environment sensed at the start of parking, and after configuration of the path, parking is performed along the configured path . . . a vehicle that can be controlled to perform an automatic parking based on changes in surrounding environments”; ¶ 10 “at least one processor is configured to determine a first parking path for parking the vehicle, determine characteristics of movement corresponding to the movement of the object in the environment around the vehicle, determine an expected movement path of the object based on the characteristics of movement, determine whether the vehicle in the first parking path is anticipated to interfere with the object in the expected movement path, and based on a determination that the vehicle in the first parking path is anticipated to interfere with the object in the expected movement path, determine a second parking path configured to avoid interference with the object or control operation of the vehicle to avoid interference with the object”)
(Noh, ¶ 106 “The object detection device 300 is used to detect an object outside the vehicle 100. The object detection device 300 may generate object information based on sensing data”)
(Noh, ¶221 “learning of the ambient environment may include storing and analyzing information about an ambient environment of the vehicle 100 during . . . parking. Particularly, the processor of the operation system 700 may store and analyze the information about the ambient environment of the vehicle based on information detected through the object detection device 300 during parking of the vehicle 100, for example, information about a location, size, and a fixed (or mobile) obstacle of a parking space.”)
(Noh, ¶ 244 “The vehicle parking system 750 may perform an operation of parking the vehicle 100 in a parking space, by providing a control signal to the vehicle drive device 600 in response to reception of object information from the object detection device 30”)
(Noh, ¶ 252 “while automatic parking is performed, surrounding environments and parking conditions could be changed in real time. Thus, it is necessary to precisely control the automatic parking so as to actively cope with changing environments and conditions”)
(Noh, ¶ 261 “for the automatic parking, sensing of the surrounding environment can be continuously performed while the control method according to the present disclosure is performed. For the same reason, the vehicle state information can be continuously obtained until the automatic parking is terminated”)
(Noh, ¶¶ 267 – 286 “available parking space can be detected and then designated as the target parking space . . . S10 . . . s20 . . . As the vehicle 100 may move along a path to the parking space, the parking conditions can include a parking path . . . the first path P1 may be configured from the start of automatic parking to the point before the turning portion T . . . to safely perform the intended parking, the driving along the configured path should be controlled or adjusted appropriately in the configuration step S21 . . . when the vehicle 100 senses that there is an object on the configured path while moving along the configured path, the safe driving cannot be guaranteed due to a collision probability between the vehicle 100 and object. As described above, when the automatic parking is started, the parking path is configured at least based on the environment included in a sensor sensing range through the sensing step S10. Thus, the detected object may be an object newly appearing on the configured path or in a nearby space. That is, for safe and efficient parking, the vehicle 100 needs to be controlled by considering a moving object, that is, by coping with changes in the environment. Specifically, when a moving object is detected, the vehicle 100 can first sense movement characteristics of the moving object to control the automatic parking efficiently and safely [S30] . . . For example, using its sensor (e.g., object detection device 300), the vehicle 100 can sense whether the object is located at the front, back, or side of the vehicle 100. Next, the vehicle 100 can sense a movement direction of the object [S32] . . . determine whether the object will be located on the configured path of the vehicle 100. Thus, the vehicle 100 can also sense the movement speed of the object S33. Since the movement characteristics of the object are essentially required for automatic parking control where the moving object is considered, the movement characteristics can be continuously obtained from the start of the automatic parking (e.g., when the vehicle 100 arrives in the vicinity of the parking space) to the end of the automatic parking (e.g., when the vehicle 100 is parked in the parking space) through the sensing step S30 . . . when it is determined that the detected object interferes with the vehicle 100, the vehicle 100 can adjust the configured parking conditions to avoid the object [S70]. In detail, either the parking path or driving conditions (e.g., speed, steering, etc.) can be adjusted, and if necessary, both the parking path and driving conditions can be adjusted. In addition, since if the vehicle 100 turns around, the vehicle 100 can be easily aligned with the parking space, the adjusted parking path may include at least one time of turning around. Thereafter, the vehicle 100 can perform the automatic parking according to the adjusted parking conditions [S80]. That is, the vehicle 100 can be parked according to the adjusted parking path and/or driving conditions without user's manipulation”; FIG. 8).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Noh and further in view of U.S. Patent Application Publication No. 20120090395 to Lavoie et al. (Lavoie)
With respect to claim 3, Kim in view of Noh disclose the plurality of sensors include temperature sensors (Kim, ¶ 258 “the sensing unit 120 may further include, for example . . . an Air Temperature Sensor (ATS)”). 
However, Kim in view of Noh fails to explicitly disclose “the control device compensates for the calculated parking spaces and distances according to temperatures measured by the temperature sensors”. 
Lavoie, from the same field of endeavor, discloses the plurality of sensors include temperature sensors, and the control device compensates for the calculated parking spaces and distances according to temperatures measured by the temperature sensors.  
 (¶ 22-23 “an ambient temperature sensor employed by the vehicle may also be coupled to the controller 106 to compute variation in speed of sound based on temperature. Those skilled in the art will understand that either pressure or temperature compensation may ensure appropriate functioning of the ultrasonic sensor 102 . . . [a]s the air mass changes with temperature, the airflow mass measured by the sensor may determine any ambient temperature variations. Subsequently, this temperature variation information may be utilized by the power train control module 104 to compute compensated speed of sound””)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to use the temperature sensor of Kim in view of Noh to use a control device compensates for the calculated parking spaces and distances according to temperatures measured by the temperature sensors, as taught by Lavoie, in the system of Kim in view of Noh in order to improve the accuracy of the ultrasonic sensor in making parking determinations (Lavoie, ¶ 30 “the ultrasonic sensor 106 generates an output signal corresponding to the distance between the vehicle and the obstacle 116 based on the transit time and the compensated speed of sound. Consequently, the ultrasonic sensor 102 provides this signal to the parking assistance module 108, which may warn a driver about all identified obstacles surrounding the vehicle. Alternatively, using this signal, the parking assistance module 108 may automatically steer the vehicle appropriately into the parking spot, without damaging the vehicle. Using the compensated speed of sound prevents erroneous obstacle detection by ultrasonic sensors, making the associated parking assistance module 108 robust and efficient”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See dictionary.com definition of control available at: https://www.dictionary.com/browse/control 
        2 See dictionary.com definition of device available at: https://www.dictionary.com/browse/device